Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 30 September 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 40.
My dearest friend.
Ghent 30. September 1814.

Who of all the world should bolt into my bed-chamber yesterday-morning before 8 O’Clock, but George Boyd!—He comes as bearer of Dispatches to us, and to Mr Crawford, from the Department of State—Left Washington the 12th: and New-York the 16th: of August. in one of the swift-sailing Baltimore Schooners, arrived at Bordeaux, the 17th: of this Month, at Paris the 23d: and here about 6 O’Clock yesterday Morning, having travelled from Paris, Night and Day—He came from America without a Cartel, the British Admiral commanding on the station having refused to grant one, saying that after that he had given for the Chauncy, he thought that would be sufficient, until the American Government, should hear from us. The vessel he came in is the Transit, Captain Richardson—He had not more than twelve hours Notice, when he was dispatched from Washington, and brought for me, only one private Letter, from Mr Hellen—He had also the enclosed Letter for you; which consisting of two sheets of paper, I took the Liberty of opening, on the expectation that there would be a Letter within it for Mrs Smith—Finding there was none, I have not read the Letter myself, but as I saw it was from Mrs Buchanan, I presumed you would approve my permitting Mrs Smith to read it—I therefore at her request sent it to her this morning, and she has read it—I have not seen her since; but she sent me word by Mr Smith that the person to whom Caroline Smith is to be married is a Mr DeWint of New-York, whom Smith says he well knows—a Young man of about his age—a lawyer—and with a handsome property.
My letter from Hellen croaks more than ever—The British have burnt down one of his houses in Calvert County; and he writes me only to tell me that if we do not make peace, the Country is ruined for ever, and past all redemption. He says his health is worse than ever, and that he believes it will not be possible for him to hold out much longer. His Letter would have alarmed me more, if Boyd had not relieved me from part of my concern—He says he thinks Hellen would soon be well, if Peace were made; and that he is not so sick as he thinks himself—Mrs Hellen it seems has a boy, four Months old.
The Battle of Bridgwater 25th: July was one of the most sangwinary conflicts of modern times—In proportion to the numbers engaged, equal to any thing in the Wars of the French Revolution—Chauncey was confined by a fever at Sacket’s harbour, and the fleet could not go out. General Drummond therefore was enabled to re-inforce Riall, by fresh troops from Kingston, by water—They had 5000 men engaged, though Drummond in his official account says he had not more than 2800. Our troops were not more than 4000—they stormed the British Posts and took all their Artillery; but for want of horses could bring away only one piece of Cannon—Our troops retired to Fort Eri, because the two Generals highest in command, Brown and Scott were both severely wounded—The British soon after invested and summoned Fort Eri, and thus affairs stood when Boyd came away—But we have this day accounts from London of still later dates and of more important events.—A vessel has arrived in England which sailed from Bristol, Rhode-Island the 28th: of August—On the 15th: of that Month, the British attempted to take Fort Eri by storm—They attacked at 2 O’Clock in the Morning, and were repulsed with a loss of 600 men, killed, wounded and prisoners—The loss on our side in killed and wounded was not more than thirty. In this affair, which was in the highest degree brilliant on our side, we were also favoured by the Fortune of War, which in the Battle of Bridgwater had been severely against us—The British scaling ladders were too short; and they had 200 men killed by the blowing up of a Magazine—They charged with the bayonet, and came on with such confidence of success that they had taken the flints out of their Guns—The British after their defeat retired upon Fort-George, and were said to be already pinched for want of provisions—Chauncey was at last out, on the Lake, and blockaded the British at Kingston so that they could send no succours—Our sangwine tempers here have already made up a capitulation for Drummond’s force—If wishes could realize hopes I should share in these expectations.
Admiral Cochrane has arrived in the Chesapeake Bay, with his expedition from Bermuda, ten ships of the line, fourteen frigates 45 transports and six or seven thousand men—He arrived there 18th: August, and the Attack was expected at Washington or Baltimore, in the course of a week or ten days—The probability is that Washington will be taken; and this news we may expect in the course of a fortnight—We must say as Kutuzoff wrote to the Emperor Alexander, when he lost Moscow—Washington is not America.
The British Plenipotentiaries have again sent our Note to England, as we supposed they would—They expect the answer next Monday or Tuesday—Their tour of duty appears to be much easier than ours—for since the Conference of 9. August they have had little or nothing else to do than to seal up and open dispatches—The extent of their authority is to perform the service of a Post-Office between us and the British privy-Council—If they get the news of their troops having taken Washington or Baltimore before they transmit to us their next Note they may perhaps undertake to dismiss us—If not they may prepare for us materials for another Note—I wrote you that they did not accept our invitation for a tea-party last Evening, but went to Antwerp I suppose purposely to avoid it.
Our party turned out to be, what I had anticipated—a Ball.—We had invited nearly 150 persons, and almost all of them came—The elderly Ladies and Gentlemen had Cards, and the young People danced—The Ball was très animé, and finished with a romping Boulangère, at three this morning—It was more like one of your Boston-Balls than any thing I ever saw any where else—Mr Gallatin and myself were, as Boyd says, the Ringleaders. We had never seen, and knew not the names of about half the company; but they all appeared to be highly pleased with their entertainment—Our garden was illuminated, and at a central gate there was the following inscription—
Gand voudroit dans ses murs,
Voir, par un desir sincère,
Regler les destins futurs
De l’Amérique et l’Angleterre.
Ah! Puisse enfin l’arbre de Pallas
Fleurir sur le sol des deux Mondes,
Ah! sur la terre at sous l’Onde,
Repose toi, Dieu des Combats!
There was also a line or two of Latin, but that I did not see—If you think the French Poetry as flat and déplacé as I do, you will have enough of that without the Latin—We had no part in either—But if the British mission had been here it would have been not so much amiss—Adieu, my love! I have more to say; but it must be for the next Post—Boyd sends you a thousand kind remembrances—He was much disappointed in not meeting you here—I enclose a Letter from Mrs Smith.—Love to Charles.—
A.